DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1-2, 12-13, 15-19, and 21 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Regarding claim 1, the claim recites the limitation “detection unit” uses a generic placeholder (unit) and is interpreted under 35 USC 112(f) as corresponding to a CPU of a desktop personal computer, with the computer corresponding to the tomosynthesis imaging control device (Applicant’s specification, [0032], [0060]) and equivalents thereof.
Similarly, the limitation “determination unit” is interpreted as the CPU (Applicant’s specification, [0060]) and equivalents thereof.

Regarding claim 2, the limitations “generation unit” and “first control unit” are interpreted as the CPU from claim 1 (Applicant’s specification, [0060] and [0060], [0063], respectively) and equivalents thereof.

Regarding claim 12, the limitation “second control unit” is interpreted as the CPU (Applicant’s specification, [0060], [0075]) and equivalents thereof.

Regarding claim 13, the limitation “third control unit” is interpreted as the CPU (Applicant’s specification, [0060], [0125]) and equivalents thereof.

Regarding claim 15, the limitation “first notification unit” is interpreted as the CPU (Applicant’s specification, [0060], [0129]) and equivalents thereof.

Regarding claim 16, the limitation “second notification unit” is interpreted as the CPU (Applicant’s specification, [0060], [0148]) and equivalents thereof.

Regarding claim 17, the limitation “third notification unit” is interpreted as the CPU (Applicant’s specification, [0060], [0092]) and equivalents thereof.

Regarding claim 18, the limitation “fourth notification unit” is interpreted as the CPU (Applicant’s specification, [0060], [0095]) and equivalents thereof.

Regarding claim 19, the limitation “fourth notification unit” is interpreted as described above regarding claim 18.

Regarding claim 21, the limitations “detection unit” and “determination unit” are interpreted as described above regarding claim 1.

Claim Objections
Claim(s) 1, 3, 5, and 20-21 is/are objected to because of the following informalities:

Regarding claims 1, 3, 5, and 20-21, the claims recite “at least [two, three] or more” where --at least [two, three]-- or --[two, three] or more-- would be expected. That is, having both “at least” and “or more” is redundant.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim recites the limitation “the radiation tube” twice. There is insufficient antecedent basis for this limitation in the claim since a plurality of radiation tubes were previously recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinno (US 2003/0076920) in view of Bruder (US 2009/0323893) and Nagata (US 2017/0276621).

	Regarding claim 1, Shinno discloses a tomosynthesis imaging control device comprising:
	a computer device (1002) that, in a case in which tomosynthesis imaging that continuously irradiates an object (subject) with radiation at a plurality of different irradiation angles to generate a tomographic image in any tomographic plane of the object is performed using at least two radiation tubes (1111, 1121), detects whether or 
	Shinno does not expressly disclose at least three radiation tubes such that the system uses at least two radiation tubes other than the radiation tube detected to be in the abnormal state by the detection unit among the at least three radiation tubes.
	Bruder discloses a tomosynthesis imaging system (C1) configured to perform tomosynthesis imaging that continuously irradiates an object (C7) with radiation at a plurality of different irradiation angles to generate a tomographic image in any tomographic plane of the object (14) is performed using two or three radiation tubes (including C2, C4; [0039], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Shinno in view of the teachings of Bruder to include at least three radiation tubes such that the system uses at least two radiation tubes other than the radiation tube detected to be in the abnormal state by the detection unit among the at least three radiation tubes.
	One would have been motivated to do so to gain an advantage recited in Bruder of improving time resolution of the scanning (Bruder, [0039]).
	Shinno modified does not expressly disclose the computer device is a CPU of a desktop personal computer.
Nagata discloses radiation analyzing apparatus (1; [0028]) comprising a computer device (31) which is a CPU of a desktop personal computer (30; [0040]-[0041], [0047]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno in view of the teachings of Nagata so that the computer device is a CPU of a desktop personal computer.
	One would have been motivated to do so to be able to use commercially available equipment for the control device.

	Regarding claim 2, Shinno modified teaches the tomosynthesis imaging control device according to claim 1, wherein the CPU (1002) generates the tomographic image; and controls an operation of the CPU (1002) on the basis of a determination result of the CPU (1002; Shinno, [0071]-[0076], [0084]-[0086]).

	Regarding claim 3, Shinno modified teaches the tomosynthesis imaging control device according to claim 2, wherein, in a case in which the radiation tube in the abnormal state is present and the CPU (1002) determines to permit the generation of the tomographic image, the CPU (1002) generates the tomographic image on the basis of the projection images captured using at least two or more radiation tubes other than the radiation tube detected to be in the abnormal state by the CPU (1002; Shinno, [0071]-[0076], [0084]-[0086]).

Regarding claim 4, Shinno modified teaches the tomosynthesis imaging control device according to claim 3, wherein the CPU (1002) generates the tomographic image without using the projection image captured using the radiation tube detected to be in the abnormal state by the CPU (1002; Shinno, [0071]-[0076], [0084]-[0086]).

	Regarding claim 5, Shinno modified teaches the tomosynthesis imaging control device according to claim 2, wherein, in a case in which the CPU does not detect the radiation tube in the abnormal state, the CPU generates the tomographic image on the basis of projection images captured using all of the at least three or more radiation tubes (Shinno, [0071]-[0076], [0084]-[0086]).

	Regarding claim 6, Shinno modified teaches the tomosynthesis imaging control device according to claim 1, wherein the plurality of radiation tubes include irradiation essential radiation tubes from which the emission of the radiation is essential to generate the tomographic image with a preset resolution level (i.e., the resolution using all tubes in Shinno modified according to the rejection of claim 1).

	Regarding claim 9, Shinno modified teaches the tomosynthesis imaging control device according to claim 6, wherein the irradiation essential radiation tubes are outermost radiation tubes in a range of a minimum irradiation angle required to generate the tomographic image with the preset resolution level (i.e., to achieve the resolution using all tubes in Shinno modified according to the rejection of claim 1).

Regarding claim 10, Shinno modified teaches the tomosynthesis imaging control device according to claim 6, wherein the irradiation essential radiation tubes are radiation tubes disposed at both ends among the plurality of radiation tubes (i.e., to achieve the resolution using all tubes in Shinno modified according to the rejection of claim 1).

	Regarding claim 11, Shinno modified teaches the tomosynthesis imaging control device according to claim 6, wherein the CPU notifies a temperature of a radiation tube (Shinno, [0006]).
	Shinno modified does not expressly disclose the CPU detects that the radiation tube is in the abnormal state in at least one of a case in which a temperature of the radiation tube is equal to or greater than a preset temperature threshold value, a case in which the number of occurrences of discharge in the radiation tube has reached a preset number-of-times threshold value, or a case in which a failure has been recognized in a cathode of the radiation tube.
	Examiner takes Official Notice that using a preset temperature threshold value for a radiation tube, using a preset number-of-times threshold value for a radiation tube, and recognizing a failure in a cathode of a radiation tube was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno so that the CPU detects that the radiation tube is in the abnormal state in at least one of a case in which a temperature of the radiation tube is equal to or greater than a preset temperature 
	One would have been motivated to do so to avoid collecting erroneous data.

	Regarding claim 12, Examiner refers to the rejection of claim 11 above.

	Regarding claim 16, Shinno modified teaches the tomosynthesis imaging control device according to claim 11, but does not expressly disclose the CPU notifies that maintenance is required for the radiation tube in which a frequency of discharge has reached a preset frequency threshold value.
	Examiner takes Official Notice that notifying that maintenance is required for the radiation tube in which a frequency of discharge has reached a preset frequency threshold value was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno so that the CPU notifies that maintenance is required for the radiation tube in which a frequency of discharge has reached a preset frequency threshold value.
	One would have been motivated to do so to avoid collecting erroneous data.

	Regarding claim 17, as best understood, Shinno modified teaches the tomosynthesis imaging control device according to claim 1, wherein the CPU notifies a temperature of a radiation tube (Shinno, [0006]).

	Regarding claim 19, Shinno modified teaches the tomosynthesis imaging control device according to claim 1, wherein the CPU notifies that the radiation tube which has not emitted the radiation is present in a case in which the detection result of the detection unit indicates that the radiation tube in the abnormal state is present, the CPU determines to permit the generation of the tomographic image, and the tomographic image has been generated (Shinno, [0071]-[0076], [0084]-[0086]).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinno in view of Bruder and Nagata as applied to claim 11 above, and further in view of Heidinger (DE 102013202629).

	Regarding claim 13, Shinno modified teaches the tomosynthesis imaging control device according to claim 11, but does not expressly disclose the number-of-times threshold value is equal to or greater than 2.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno so that the number-of-times threshold value is equal to or greater than 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).

	Shinno modified does not expressly disclose the CPU directs the radiation tube, in which the number of occurrences of discharge is equal to or greater than 1 and is less than the number-of-times threshold value, to perform an irradiation retrying operation for emitting the radiation again.
	Heidinger discloses, when a number of errors is equal to or greater than 1 and is less than a threshold, performing an irradiation retrying operation for emitting the radiation again ([0031]-[0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno in view of the teachings of Heidinger so that the CPU directs the radiation tube, in which the number of occurrences of discharge is equal to or greater than 1 and is less than the number-of-times threshold value, to perform an irradiation retrying operation for emitting the radiation again.
	One would have been motivated to do so to collect data when possible.

	Regarding claim 14, Shinno modified teaches the tomosynthesis imaging control device according to claim 13, wherein an upper limit is set for a total number of irradiation retrying operations (Heidinger, [0031]-[0032]).
Shinno in view of the teachings of Heidinger.
	One would have been motivated to do so to avoid excessive irradiation of the object.

	Regarding claim 15, Shinno modified teaches the tomosynthesis imaging control device according to claim 13, wherein the GPU notifies that the irradiation retrying operation has been performed (Heidinger, [0031]-[0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno in view of the teachings of Heidinger.
	One would have been motivated to do so to keep an operator apprised of the operating conditions.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinno in view of Bruder and Nagata as applied to claim 1 above, and further in view of Berlinger (US 2018/0071551).

Regarding claim 18, Shinno modified teaches the tomosynthesis imaging control device according to claim 1, but does not expressly disclose the CPU does not operate a radiation tube disposed at a position that is symmetric to the radiation tube in the abnormal state in the detection result of the CPU with respect to a line.
Berlinger discloses a tomosynthesis imaging device (Abstract) wherein a radiation tube is disposed at a position that is symmetric to another radiation tube with respect to a line (within longitudinal central plane; [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno in view of the teachings of Berlinger so that the CPU does not operate a radiation tube disposed at a position that is symmetric to the radiation tube in the abnormal state in the detection result of the CPU with respect to a line.
One would have been motivated to do so to avoid taking data with a tube that is symmetrically disposed with respect to the abnormal tube.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinno in view of Bruder.

Regarding claim 20, Examiner refers to the rejection of claim 1 above, where the modification in view of Nagata is not needed.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinno in view of Bruder, Nagata, Berlinger, and Vertikov (US 2013/0107274).

Regarding claim 21, Shinno modified teaches the tomosynthesis imaging control device according to claim 1, wherein the tomosynthesis imaging control device is a computer (see rejection of claim 1 above).
Shinno modified does not expressly disclose a non-transitory computer-readable storage medium storing a program for operating the computer.
Vertikov discloses a non-transitory computer-readable storage medium storing a program for operating the computer ([0091]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Shinno in view of the teachings of Vertikov to include a non-transitory computer-readable storage medium storing a program for operating the computer.
One would have been motivated to do so to avoid the need to manually configure the computer each time the computer needs to be used. 

Allowable Subject Matter
Claim(s) 7-8 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 7-8, the cited prior art does not expressly disclose or suggest, in a case in which a detection result of the detection unit indicates that the irradiation essential radiation tubes are in a normal state and the number of radiation tubes in the normal state including the irradiation essential radiation tubes is equal to or greater than a preset minimum required number of radiation tubes, the determination unit determines to permit the generation of the tomographic image; and, in a case in which the detection result of the detection unit indicates that the irradiation essential radiation tubes are in 
While using a plurality of radiation tubes was generally known in the art as described in the 35 USC 103 rejections of claims 1 and 6 above, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Therefore claims 7-8 would be allowable.

Regarding claim 22, the cited prior art does not expressly disclose or suggest the irradiation essential radiation tube has a higher heat dissipation performance than other radiation tubes and/or has a higher heat capacity than other radiation tubes.
Therefore claim 22 would be allowable.

Examiner recommends amending claim 1 to include the limitations of claims 6-8. and similarly amending claims 20-21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884